


110 HR 667 IH: Early Pest Detection and Surveillance

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 667
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Costa (for
			 himself, Mr. Putnam,
			 Mr. Farr, Mr. Cardoza, Mr.
			 English of Pennsylvania, Mr.
			 Rohrabacher, Mr. Honda,
			 Mr. Herger,
			 Mr. Baca, Mr. Filner, Mr.
			 Radanovich, Mr. Thompson of
			 California, Mr. Calvert,
			 Mrs. McMorris Rodgers,
			 Mr. Gallegly,
			 Ms. Zoe Lofgren of California,
			 Mr. Hinojosa,
			 Mr. George Miller of California,
			 Mr. Nunes,
			 Mrs. Capps,
			 Mr. Crenshaw,
			 Mr. Carter,
			 Mr. Gary G. Miller of California,
			 Mrs. Davis of California,
			 Ms. Matsui,
			 Ms. Woolsey,
			 Mr. Salazar,
			 Mr. Boyd of Florida,
			 Mr. Butterfield,
			 Mr. Bonner, and
			 Ms. Hirono) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to enter into
		  cooperative agreements with States to augment their efforts to conduct early
		  detection and surveillance to prevent the establishment or spread of plant
		  pests that endanger agriculture, the environment, and the economy of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Early Pest Detection and Surveillance
			 Improvement Act.
		2.Support for
			 commodity inspection efforts to prevent introduction or spread of
			 pests
			(a)DefinitionsIn this section:
				(1)Department of
			 agricultureThe term
			 department of agriculture means an agency of a State that has a
			 legal responsibility to perform early pest detection and surveillance
			 activities.
				(2)Early pest
			 detection and surveillanceThe term early pest detection and
			 surveillance means the full range of activities undertaken to find
			 newly introduced pests, whether new to the United States or new to certain
			 areas of the United States, before the pests become established, or before pest
			 infestations become too large and costly to eradicate or control.
				(3)PestThe term pest has the
			 meaning given the term plant pest in section 403(14) of the
			 Plant Protection Act (7 U.S.C. 7702(14)).
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(5)StateThe
			 term State means—
					(A)each of the
			 several States;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico;
					(D)Guam;
					(E)American
			 Samoa;
					(F)the Commonwealth of
			 the Northern Mariana Islands;
					(G)the Federated
			 States of Micronesia;
					(H)the Republic of
			 the Marshall Islands;
					(I)the Republic of
			 Palau; and
					(J)the United States
			 Virgin Islands.
					(b)Cooperative
			 agreements authorizedThe
			 Secretary of Agriculture shall enter into a cooperative agreement with each
			 department of agriculture that agrees to conduct early pest detection
			 surveillance activities in accordance with guidelines established under the
			 Cooperative Agricultural Pest Survey. The pest detection surveillance
			 activities of the department of agriculture of a State may include inspection
			 and surveillance of domestic plant shipments between that State and other
			 States.
			(c)ApplicationA department of agriculture seeking to
			 enter into a cooperative agreement under this section shall submit an
			 application to the Secretary containing such information as the Secretary may
			 require. The Secretary shall notify applicants of the following:
				(1)The requirements to be imposed on a
			 department of agriculture for auditing of, and reporting on, the use of any
			 funds provided by the Secretary under the cooperative agreement.
				(2)The criteria to be used to ensure that
			 early pest detection and surveillance activities supported under the
			 cooperative agreement are based on knowledge, experience, and
			 capabilities.
				(3)The means of
			 identifying pathways of pest introductions.
				(4)The methods to be used to determine the
			 level of support for proposed early pest detection and surveillance activities
			 by private and public interests adversely affected by pests.
				(d)ConsultationThe Secretary will consult with the
			 National Plant Board and the National Association of State Departments of
			 Agriculture in carrying out this section.
			(e)Base funds under
			 agreementsSubject to the
			 availability of appropriated funds to carry out this section, each State
			 department of agriculture with which the Secretary enters into a cooperative
			 agreement under this section shall receive a base level of funding of $250,000
			 for each of fiscal years 2008 through 2012. If the funds available for a fiscal
			 year are insufficient to provide the full amount specified in this subsection,
			 the Secretary shall reduce the amount provided to each State as necessary so
			 that each State receives an equal amount of the available funds.
			(f)Additional
			 funds; special considerationsAfter the application of subsection (e),
			 the Secretary shall distribute the remainder of the funds appropriated to carry
			 out this section, if any, to departments of agriculture of States that are
			 recognized as high-risk sentinel States for one or more pest, based on the
			 following factors:
				(1)The number of international airports and
			 maritime facilities in the State.
				(2)The volume of
			 international passenger and cargo entry into the State.
				(3)The geographic
			 location of the State, such that its location would be conducive to
			 agricultural pest and disease establishment due to both the State’s climate and
			 its crop diversity.
				(4)The State has received an emergency
			 declaration, as authorized by section 442 of the Plant Protection Act (7 U.S.C.
			 7772), due to an agricultural pest or disease of Federal concern.
				(5)Such other factors
			 as the Secretary determines to be appropriate.
				(g)Use of
			 funds
				(1)Pest detection
			 and surveillance activitiesA department of agriculture that
			 receives funds under this section shall use the funds to carry out early pest
			 detection and surveillance activities to prevent the introduction of a pest or
			 facilitate the eradication of a pest.
				(2)SubagreementsNothing in this section is intended to
			 prevent the department of agriculture of a State from using funds received
			 under subsection (e) or (f) to enter into subagreements with political
			 subdivisions in the State that have legal responsibilities relating to
			 agricultural pest and disease surveillance.
				(3)Treatment of
			 fundsFunds provided under
			 subsection (e) or (f) are intended for implementation purposes, and it is
			 expected that administrative or overhead costs will be limited in a manner to
			 achieve this purpose.
				(4)Relationship to
			 other funds and programsFunds provided under subsection (e) or (f)
			 are intended to augment the funds otherwise available to a department of
			 agriculture to perform early pest detection and surveillance activities, and
			 not to replace such funds.
				(h)Reporting
			 requirementNot later than
			 180 days after the date of completion of an early pest detection and
			 surveillance activity conducted by a department of agriculture using funds
			 provided under this section, the department of agriculture shall submit to the
			 Secretary a report that describes the purposes and results of the
			 activities.
			(i)No effect on
			 PILT paymentsThe receipt of funds by the department of
			 agriculture of a State under this section shall have no effect on the amount of
			 any payment received by the State under chapter 69 of title 31, United States
			 Code.
			(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out this section. Not
			 more than five percent of the funds appropriated pursuant to this authorization
			 of appropriations for a fiscal year may be used by the Secretary for
			 administrative costs.
			
